Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-18-2002

Pinnix v. Fielding Inst
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-2961




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Pinnix v. Fielding Inst" (2002). 2002 Decisions. Paper 747.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/747


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                              NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT

                          ____________

                          No: 01-2961
                         _____________

                         ROGER PINNIX,

                                 Appellant

                                  v.

                    THE FIELDING INSTITUTE;
                      WILLIAM J. FRIEDMAN




          Appeal from the United States District Court
                 for the District of New Jersey
              (D.C. Civil Action No. 99-cv-03384)
         District Judge: Honorable Stephen M. Orlofsky

                      ____________________

           Submitted Under Third Circuit LAR 34.1(a)
                      on October 16, 2002

               Before: BECKER, Chief Judge, ROTH
                   and ROSENN Circuit Judges

               (Opinion filed: November 18, 2002)




                         O P I N I O N


ROTH, Circuit Judge:
     Roger Pinnix appeals a final order of judgment of the United States District Court
for the District of New Jersey, granting The Fielding Institute’s Motion for Summary
Judgment. The District Court had subject matter jurisdiction pursuant to 28 U.S.C.
1332. We have appellate jurisdiction pursuant to 28 U.S.C. 1291. We exercise plenary
review over a grant of a motion for summary judgment. See Metro Transp. Co. v. North
Star Reinsurance Co., 912 F.2d 672, 678 (3d Cir. 1990). In our review, we view all
reasonable inferences from the evidence in a light most favorable to the nonmoving party.
 Hamilton v. Leavy, 117 F. 3d 742, 746 (3d Cir. 1997). Summary judgment may be
granted where there exists no genuine issue as to any material fact, and the moving party
is entitled to judgment as a matter of law. F.R.Civ.P. 56(c).
     Pinnix contends that the District Court made two errors in granting summary
judgment: 1) it failed to recognize the existence of a contract based on the previous
course of conduct between the parties under the original enrollment agreement, and 2) it
applied an improper standard to Pinnix’s breach of implied covenant of good faith and
fair dealing claim.
     We will not recount the facts relating to the prior negotiations and relationship of
the parties because they are known to them.
     Pinnix argues that the District Court was incorrect in analyzing his overall breach
of contract claim. The District Court found that, based on negotiations between the
parties during 1996 and 1997, The Fielding Institute presented a firm offer which Pinnix
never accepted. Because there was no contract, Pinnix has no basis for his challenge of
its interpretation. See Beukas v. Bd. of Trustees of Fairleigh Dickinson Univ., 605 A 2d
776, 783 and fn 4 (N.J. Law Div. 1991); ATACS Corp. v. Trans World Communs., 155 F.
3d 659, 666 (3d Cir. 1998), citing 1 Samuel Williston, A Treatise on the Law of Contracts
 23, at 51 (Walter H.E. Jaeger, ed., 3d ed. 1957).
     Pinnix, however, suggests that the previous course of conduct between the parties
relating to "the entirety of the parties’ long relationship" dating back to the original
enrollment agreement in 1993 supports his interpretation of the contract terms. Pinnix
argues that during previous negotiations, The Fielding Institute never required a lump
sum payment or any formal performance on his behalf as it required in its 1997 offer.
Pinnix goes on to contend that he had substantially performed over the years by paying
nearly $100,000 in tuition payments. However, the District Court pointed out that the
negotiations between the parties up until the 1997 negotiations had resulted in separate
contracts, each terminated at the initiation of new negotiations.
     We conclude that in 1997 there were valid negotiations between the parties and
The Fielding Institute made an offer to Pinnix. Pinnix, however, never accepted the 1997
offer and he never made a counteroffer. There can be no breach of a contract if none
existed.
     Pinnix argues nevertheless that The Fielding Institute breached an implied
covenant of good faith and fair dealings and that the District Court applied an improper
standard to this claim. The District Court held that since no contract existed there can be
no breach of an implied covenant of that contract. We conclude that this was the proper
standard. See Beukas, 605 A 2d at 783 and fn 4.
     For the foregoing reasons, we will affirm the judgment of the District Court.




                             By the Court,



                                  /s/ Jane R. Roth
                                  Circuit Judge